Exhibit 10.8.e

 

Third Amendment

Of

FMC Technologies, Inc. Savings and Investment Plan

 

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Savings and Investment Plan (the “Plan”); and

 

WHEREAS, the Company now deems it necessary and desirable to amend the Plan to
clarify the nondiscrimination testing language as a part of the process of
seeking a favorable determination letter from the Internal Revenue Service on
the qualified status of the Plan, to modify the Company match and to comply with
final and temporary regulations regarding minimum distribution requirements; and

 

WHEREAS, this Third Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of this Third
Amendment;

 

NOW, THEREFORE, by virtue of the authority reserved to the Company by Section
12.1 of the Plan, the Plan is hereby amended effective as of September 28, 2001
except as otherwise specified, in the following manner:

 

1. Effective as of January 1, 2004, Section 3.4 Company Contributions is deleted
and the following is inserted in lieu thereof:

 

  “3.4 Company Contributions.

 

3.4.1 For each contribution period as defined in Section 3.4.2, the Company will
make a Company Contribution to the Company Contribution Account of each Matched
Participant equal to 100% of all Basic Contributions made by the Matched
Participant for that contribution period, less any Forfeitures credited against
the Company Contribution for that contribution period. No Company Contribution
will be made with respect to Supplemental Contributions or Catch-Up
Contributions. Notwithstanding the foregoing, the Company reserves the right to
reduce or eliminate the Company Contribution for prospective contribution
periods.

 

3.4.2 The Company Contribution for each contribution period will be paid to the
Funding Agent as soon as practicable. The Company Contribution will be allocated
to

 



--------------------------------------------------------------------------------

each Matched Participant who made Basic Contributions during that contribution
period, by multiplying the Matched Participant’s own Basic Contributions for the
contribution period by the Company Contribution percentage as described in
Section 3.4.1 for the contribution period. In is currently anticipated that all
Company Contributions will be invested in the Company Stock Fund, but the
Company reserves the right to change the investment of Company Contributions
prospectively. Each calendar week will be a contribution period. Subject to the
special provisions of Section 3.13, all Company Contributions for a Plan Year
will be allocated to Matched Participants’ Company Contribution Accounts no
later than the due date (including all extensions) of the Company’s federal tax
return for the fiscal year of the Company ending with or within the Plan Year.”

 

2. Section 3.9.7 is deleted and the following is inserted in lieu thereof:

 

“3.9.7 Excess Aggregate Contributions means, for any Plan Year in which the
Actual Contribution Percentage Test under Section 3.13 of the Plan is not
satisfied, the excess of the Company and After-Tax Contributions (and any
Pre-Tax Contributions or pre-tax salary deferrals under other plans, taken into
account in determining the Actual Contribution Percentages) actually made on
behalf of Highly Compensated Employees for the Plan Year, over the maximum
amount of such contributions permitted under Section 3.13 of the Plan for the
Plan Year. The amount of Excess Aggregate Contributions will be determined by
first reducing the Company and After-Tax Contributions to the Highly Compensated
Employee with the highest Actual Contribution Percentage by the lesser of (a)
the amount necessary for the Actual Contribution Percentage of that Highly
Compensated Employee to equal the Actual Contribution Percentage of the Highly
Compensated Employee with the next highest Actual Contribution Percentage; and
(b) the amount necessary for the Plan to satisfy the Actual Contribution
Percentage Test under Section 3.13 of the Plan. This process will be repeated
until the Plan satisfies the Actual Contribution Percentage Test under Section
3.13 of the Plan. Then, the aggregate amount of such reductions will be
distributed by reducing the Company and After-Tax contributions for the Highly
Compensated Employee with the highest combined dollar amount of Company and
After-Tax Contributions by the lesser of (a) the amount necessary for the dollar
amount of that Highly Compensated Employee’s combined Company and After-Tax
Contributions to equal the combined dollar amount of the Company and After-Tax
Contributions of the Highly Compensated Employee with the next highest combined
dollar amount of Company and After-Tax Contributions; and (b) the amount
necessary for the Plan to satisfy the Actual Contribution Percentage Test. For
each Highly Compensated Employee’s reductions, the Administrator will begin by
making reductions in his or her Company Contributions, and will reduce the
Highly Compensated Employee’s After-Tax Contributions only if his or her Company
contributions for the Plan Year have been reduced to zero and it is still
necessary to reduce his or her Plan Year contributions. The amount of any Highly
Compensated Employee’s Excess Aggregate Contributions is calculated after
determining the Excess Contribution to be recharacterized as After-Tax
Contributions for the Plan Year. To the extent required, if the Aggregate Limit
in Section 3.9.3 of the Plan is exceeded, further reduction of the Actual
Deferral Percentage for all

 

2



--------------------------------------------------------------------------------

Highly Compensated Employees will be made in a similar manner so that the
Aggregate Limit is not exceeded.”

 

3. Section 3.9.8 is deleted and the following is inserted in lieu thereof:

 

“3.9.8 Excess Contributions means, for any Plan Year in which the Actual
Deferral Percentage Test under Section 3.12 of the Plan is not satisfied, the
excess of the Pre-Tax Contributions (and any Company Contributions taken into
account in determining the Actual Deferral Percentages) actually made on behalf
of Highly Compensated Employees for the Plan Year, over the maximum amount of
such contributions permitted under Section 3.12 of the Plan for the Plan Year.
The amount of Excess Contributions will be determined by first reducing the
Pre-Tax Contributions of the Highly Compensated Employee with the highest Actual
Deferral Percentage by the lesser of (a) the amount necessary for the Actual
Deferral Percentage of that Highly Compensated Employee to equal the Actual
Deferral Percentage of the Highly Compensated Employee with the next highest
Actual Deferral Percentage; and (b) the amount necessary for the Plan to satisfy
the Actual Deferral Percentage Test under Section 3.13 of the Plan. This process
will be repeated until the Plan satisfies the Actual Deferral Percentage Test
under Section 3.12 of the Plan. Then, the aggregate amount of such reductions
will be distributed by reducing the Pre-Tax Contributions for the Highly
Compensated Employee with the highest dollar amount of Pre-Tax Contributions by
the lesser of (a) the amount necessary for the dollar amount of that Highly
Compensated Employee’s Pre-Tax Contributions to equal the Pre-Tax Contributions
of the Highly Compensated Employee with the next highest dollar amount of
Pre-Tax Contributions; and (b) the amount necessary for the Plan to satisfy the
Actual Deferral Percentage Test.”

 

4. Effective as of January 1, 2003, Section 5.2.4, 5.2.5 and 5.2.6 are deleted
and the following is inserted in lieu thereof as Article 5-A of the Plan:

 

“ARTICLE 5-A

Required Minimum Distributions

For Calendar Years Beginning On Or After January 1, 2003

 

Section 5-A.1. General Rules.

 

5-A.1.1. Effective Date. The provisions of this Article 5-A will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year, as well as required minimum distributions
for the 2002 calendar year that are made on or after January 1, 2002.

 

5-A.1.2. Coordination With Minimum Distribution Requirements Previously in
Effect. Required minimum distributions for 2002 under this Article 5-A will be
determined as follows. If the total amount of 2002 required minimum
distributions under the Plan made to the distributee prior to the effective date
of this Article 5-A, equals or exceeds the required minimum distributions
determined under this Article 5-A, then no additional distributions will be
required to be made for 2002 on or after such date to the distributee.

 

3



--------------------------------------------------------------------------------

If the total amount of 2002 required minimum distributions under the Plan made
to the distributee prior to the effective date of this Article 5-A is less than
the amount determined under this Article 5-A, then required minimum
distributions for 2002 on and after such date will be determined so that the
total amount of required minimum distributions for 2002 made to the distributee
will be the amount determined under this Article 5-A.

 

5-A.1.3. Precedence. The requirements of this Article 5-A will take precedence
over any inconsistent provisions of the Plan.

 

5-A.1.4. Requirements of Treasury Regulations Incorporated. All distributions
required under this Article 5-A will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.

 

5-A.1.5. TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Article 5-A, other than Section 5-A.1.4, distributions may be made under
a designation made before January 1, 1984, in accordance with Section 242(b)(2)
of the Tax Equity and Fiscal Responsibility Act (“TEFRA”) and the provisions of
the Plan that relate to Section 242(b)(2) of TEFRA.

 

Section 5-A.2. Time and Manner of Distribution.

 

5-A.2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

5-A.2.2. Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(a) If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, then distributions to the Surviving Spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2 , if later.

 

(b) If the Participant’s Surviving Spouse is not the Participant’s sole
designated Beneficiary, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(c) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

4



--------------------------------------------------------------------------------

(d) If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary and the Surviving Spouse dies after the Participant but before
distributions to the Surviving Spouse begin, this Section 5-A.2.2, other than
section 5-A.2.2(a), will apply as if the Surviving Spouse were the Participant.

 

For purposes of this Section 5-A.2.2 and Section 5-A.4, unless Section
5-A.2.2(d) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If Section 5-A.2.2(d) applies, distributions are
considered to begin on the date distributions are required to begin to the
Surviving Spouse under Section 5-A.2.2(a). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
Surviving Spouse before the date distributions are required to begin to the
Surviving Spouse under Section 5-A.2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.

 

5-A.2.3. Forms of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first distribution calendar
year distributions will be made in accordance with Sections 5-A.3 and 5-A.4. If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Section 401(a)(9) of the Code and the Treasury
regulations.

 

Section 5-A.3. Required Minimum Distributions During Participant’s Lifetime.

 

5-A.3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(a) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

(b) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

5-A.3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 5-A.3 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.

 

5



--------------------------------------------------------------------------------

Section 5-A.4. Required Minimum Distributions After Participant’s Death.

 

5-A.4.1. Death On or After Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

 

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

(2) If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the Surviving Spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the Surviving Spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the Surviving Spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(3) If the Participant’s Surviving Spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

5-A.4.2. Death Before Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Section 5-A.4.1.

 

6



--------------------------------------------------------------------------------

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distribution begin,
the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, and the Surviving Spouse dies before distributions are required to
begin to the Surviving Spouse under Section 5-A.2.2(a), this Section 5-A.4.2
will apply as if the Surviving Spouse were the Participant.

 

5-A.5. Definitions.

 

5-A.5.1. Designated Beneficiary. The individual who is designated as the
Beneficiary under the Plan and is the designated Beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 

5-A.5.2. Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 5-A.2.2. The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

 

5-A.5.3. Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

5-A.5.4. Participant’s Account Balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of the dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

 

5-A.5.5. Required Beginning Date. The date specified in Section 5.2.3 of the
Plan.”

 

7



--------------------------------------------------------------------------------

5. Effective October 10, 2003, Section 10.3.3 is hereby deleted in its entirety.

 

6. Except as set forth in this Third Amendment, all other terms and conditions
of the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned officer has executed the foregoing amendment
on behalf of the Company, this 10th day of October, 2003.

 

FMC TECHNOLOGIES, INC. By:   /s/    Michael W. Murray          

--------------------------------------------------------------------------------

Its:

  Vice President – Human Resources

 

8